DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 12/16/2020.

Claim Rejections - 35 USC § 103













In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 7, 9, 12, 16, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Langer (US Patent Application Publication US 2016/0173031 A1) in view of Lin et al. (US Patent Application Publication US 2018/0048272 A1, hereinafter “Lin”).claim 1, Langer discloses (see Fig. 6) a power management device, comprising:
    a first DC-DC converter (520_1) coupled to a first output voltage line (coupled to 510_3 at Vcc3 via 540) associated with a first set of frequency bands (“High band”);     a second DC-DC converter (520_2) coupled to a second output voltage line (coupled to 510_1 at Vcc1 via 540) associated with a second set of frequency bands (“Low band 1”);    a first set of switches associated with the first DC-DC converter (switches in 540 associated with 520_1); and a second set of switches associated with the second DC-DC converter (switches in 540 associated with 520_2), the first DC-DC converter and the second DC-DC converter coupled to a third output voltage line (VCC1 is coupled to 520_1 and 520_2 via 540), the first output voltage line associated with a high-band power amplifier (3rd PA 510_3), the second output voltage line associated with a low-band power amplifier (1st PA 510_1), the third output voltage line associated with a mid-band power amplifier (2nd PA 510_2).	Langer does not disclose wherein the first DC-DC converter and the second DC-DC converter are configured to provide a combined output voltage from the first DC-DC converter and the second DC-DC converter, voltage from the first DC-DC converter provided directly to the third output voltage line to provide the combined output voltage. 	However, Lin teaches (see Fig. 3), wherein the first DC-DC converter (120) and the second DC-DC converter (110) are configured to provide a combined output voltage (VETM) from the first DC-DC converter and the second DC-DC converter (via 130_M, the output of the second DC-DC converter VHFM is combined with the output of the first DC-DC converter ET_DCM as VETM, see [0037] and [0039]), voltage from the first DC-DC converter provided directly to the third output voltage line (output voltage line receiving VETM) to provide the combined output voltage (voltage from the first converter 120 at ET_DCM is provided directly to the third output voltage line receiving VETM combined with ET_ACM).	Therefore, it would have been obvious to one having ordinary skill in the art before the claim 4, Langer discloses (see Fig. 6) further comprising a controller (530) configured to toggle one or more switches of the first set of switches and one or more switches of the second set of switches (530 toggles switches of 540).	Regarding claim 7, Langer discloses (see Fig. 9) further comprising a multi-mode radio-frequency front-end block (904) communicatively coupled to the controller (904 is communicatively coupled to 910).	Regarding claim 9, Langer discloses (see Fig. 9) wherein the first DC-DC converter, the second DC-DC converter, the controller and the multi-mode radiofrequency front-end block are all implemented on a single semiconductor die (910 and 904 are implemented in a single semiconductor die of USER EQUIPMENT).	Regarding claim 12, Langer discloses (see Fig. 6) further comprising a third set of switches associated with the third output voltage line (switches of 504 associated with VCC1).	Regarding claim 16, Langer discloses (see Fig. 6) wherein the first output voltage line is configured to be coupled to a first front-end power amplification block (portion of 620 associated with 510_3), the second output voltage line is configured to be coupled to a second front-end claim 26, Langer discloses (see Fig. 9 and Fig. 6) a packaged module for processing a signal (see module of Fig. 9), comprising :    a packaging substrate (substrate of 900 which is inherent to implementation of the mobile communication device 900, such as a PCB to receive the components of 900) configured to receive a plurality of components (comprising 904, 903, 902, 910);    a first DC-DC converter (see Fig. 6, 520_1) with a first set of switches (switches in 540 associated with 520_1), coupled to a first output voltage line (coupled to 510_3 at Vcc3 via 540) associated with a first set of frequency bands (“High band”);     a second DC-DC converter (520_2) with a second set of switches (switches in 540 associated with 520_2), coupled to a second output voltage line (coupled to 510_1 at Vcc1 via 540) associated with a second set of frequency bands (“Low band 1”);    a controller (530) configured to toggle one or more switches of the first set of switches and toggle one or more switches of the second set of switches, the first DC-DC converter and the second DC-DC converter coupled to a third output voltage line (VCC1 is coupled to 520_1 and 520_2 via 540), the first output voltage line associated with a high-band power amplifier (3rd PA 510_3), the second output voltage line associated with a low-band power amplifier (1st PA 510_1), the third output voltage line associated with a mid-band power amplifier (2nd PA 510_2).Langer does not disclose wherein the first DC-DC converter and the second DC-DC converter are configured to provide a combined output voltage from the first DC-DC converter and the second DC-DC converter, voltage from the first DC-DC converter provided directly to the third output voltage line to provide the combined output voltage. 	However, Lin teaches (see Fig. 3), wherein the first DC-DC converter (120) and the claim 28, Langer discloses (see Fig. 9 and Fig. 6) a wireless device (900) comprising: an antenna (906_1) configured to receive a signal (907); an amplifier assembly (910) in communication with the antenna and configured to amplify the signal and generate an amplified signal;    a power management device (see Fig. 6), including: a first DC-DC converter (520_1) coupled to a first output voltage line (coupled to 510_3 at Vcc3 via 540) associated with a first set of frequency bands (“High band”), a second DC-DC converter (520_2) coupled to a second output voltage line (coupled to 510_1 at Vcc1 via 540) associated with a second set of frequency bands (“Low band 1”), a first set of switches associated with the first DC-DC converter (switches in 540 associated with 520_1), and a second set of switches associated with the second DC-DC converter (switches in 540 associated with 520_2), the first DC-DC converter and the second rd PA 510_3), the second output voltage line associated with a low-band power amplifier (1st PA 510_1), the third output voltage line associated with a mid-band power amplifier (2nd PA 510_2); and   a transceiver (902, see Fig. 9) in communication with the amplifier assembly and the power management device and configured to process the amplified signal (function of PROCESSOR).
Langer does not disclose wherein the first DC-DC converter and the second DC-DC converter are configured to provide a combined output voltage from the first DC-DC converter and the second DC-DC converter, voltage from the first DC-DC converter provided directly to the third output voltage line to provide the combined output voltage. 	However, Lin teaches (see Fig. 3), wherein the first DC-DC converter (120) and the second DC-DC converter (110) are configured to provide a combined output voltage (VETM) from the first DC-DC converter and the second DC-DC converter (via 130_M, the output of the second DC-DC converter VHFM is combined with the output of the first DC-DC converter ET_DCM as VETM, see [0037] and [0039]), voltage from the first DC-DC converter provided directly to the third output voltage line (output voltage line receiving VETM) to provide the combined output voltage (voltage from the first converter 120 at ET_DCM is provided directly to the third output voltage line receiving VETM combined with ET_ACM).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless device of Langer wherein the first DC-DC converter and the second DC-DC converter are configured to provide a combined output voltage from the first DC-DC converter and the second DC-DC converter, voltage from the first DC-DC converter provided directly to the third output voltage line to provide the combined output voltage, as taught by Lin, because it can provide multiple output voltages to multiple power amplifiers with less cost and more flexibility (see [0040] of Lin).

Claims 3, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Langer in  view of Lin, and further in view of Ripley (US Patent Application Publication US 2016/0241299 A1).	Regarding claims 3, 30, and 31, Langer does not disclose wherein the first DC-DC converter is a boost converter and the second DC-DC converter is a buck-boost converter.	However, Ripley teaches (see Fig. 3 and Fig. 4) wherein the first DC-DC converter is a boost converter (104 is an “HV boost converter”, see [0041]) and the second DC-DC converter (108) is a buck-boost converter (see [0035], “buck-boost converter 108”).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power management device of Langer wherein the first DC-DC converter is a boost converter and the second DC-DC converter is a buck-boost converter, as taught by Ripley, because it can help implement the DC-DC converters to provide the required stepped-down and stepped-up output voltages to the respective output voltage lines.

Claims 5, 6, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Langer in view of Lin, and further in view of Li (US Patent US 7,868,601 B1).	Regarding claim 5, Langer does not disclose wherein the controller is configured to receive feedback from the first output voltage line and to receive feedback from the second output voltage line.	However, Li teaches (see Fig. 3 and Fig. 5) wherein the controller (310) is configured to receive feedback (FB from VBIAS1) from the first output voltage line (VBIAS1) and to receive feedback (FB from VBIAS2) from the second output voltage line (VBIAS2).	Therefore, it would have been obvious to one having ordinary skill in the art before the claim 6, Langer does not disclose wherein the controller toggles the one or more switches of the first set of switches based on the feedback received from the first output voltage line and toggles the one or more switches of the second set of switches based on the feedback received from the second output voltage line.	However, Li teaches (see Fig. 3 and Fig. 5) wherein the controller (310) toggles the one or more switches of the first set of switches (switches of 310 associated with VBIAS1) based on the feedback received from the first output voltage line (FB from VBIAS1) and toggles the one or more switches of the second set of switches (switches of 310 associated with VBIAS2) based on the feedback received from the second output voltage line (FB from VBIAS2).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power management device of Langer wherein the controller toggles the one or more switches of the first set of switches based on the feedback received from the first output voltage line and toggles the one or more switches of the second set of switches based on the feedback received from the second output voltage line, as taught by Li, because it can provide feed-back control of the converters to help control the output voltage of the output voltage line to be controlled to a targeted output voltage.

    PNG
    media_image1.png
    1318
    954
    media_image1.png
    Greyscale
<Annotated Fig. 5 of Li>	
Regarding claim 13, Langer does not disclose further comprising a fourth set of switches associated with the first output voltage line and the second output voltage line.	However, Li teaches (see annotated Fig. 5) further comprising a fourth set of switches (M9 and M11) associated with the first output voltage line and the second output voltage line (VBIAS1 and VBIAS2).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power management device of Langer further comprising a fourth set of switches associated with the first output voltage line and the second output voltage line, as taught by Li, because it can help provide the targeted output voltage to the required target while other unwanted targets are disconnected.	Regarding claim 14, Langer does not disclose further comprising a fifth set of switches associated with the first output voltage line and the third output voltage line.	However, Li teaches (see annotated Fig. 5) further comprising a fifth set of switches (M9 and M4) associated with the first output voltage line and the third output voltage line (VBIAS1 and VBIAS3).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power management device of Langer further comprising a fifth set of switches associated with the first output voltage line and the third output voltage line, as taught by Li, because it can help provide the targeted output voltage to the required target while other unwanted targets are disconnected.	Regarding claim 15, Langer does not disclose further comprising a sixth set of switches associated with the second output voltage line and the third output voltage line..
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Langer in view of Lin, and further in view of Lehtola (US Patent Application Publication US 2016/0241208 A1).	Regarding claim 8, Langer does not disclose wherein the multi-mode radio-frequency front-end block includes a plurality of registers defining a set of output voltages on the first output voltage line and the second output voltage line.	However, Lehtola teaches (see Fig. 8, Fig. 18, and Fig. 21) wherein the multi-mode radio-frequency front-end block includes a plurality of registers (SMPS MIPI CONTROL REGISTERS) defining a set of output voltages on the first output voltage line and the second output voltage line (see [0223] and [0224], SMPS control registers are used by 812 SMPS control component to generate reference voltages for the outputs of SMPS 802, to output line 818 and output line 808).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Langer wherein the multi-mode radio-frequency front-end block includes a plurality of registers defining a set of output voltages on the first output voltage line and the second output voltage line, as taught by Lehtola, because it can help store multiple reference output voltages to rapidly provide the desired target .
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Langer in view of Lin, and further in view of Curtin (US Patent US 6,469,478 B1).	Regarding claim 18, Langer does not disclose wherein the first DC-DC converter is coupled to a first inductor and the second DC-DC converter is coupled to a second inductor.	However, Curtin teaches (see Fig. 1) wherein the first DC-DC converter (14) is coupled to a first inductor (35) and the second DC-DC converter (12) is coupled to a second inductor (24).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power management device of Langer wherein the first DC-DC converter is coupled to a first inductor and the second DC-DC converter is coupled to a second inductor, as taught by Curtin, because it is a widely known way of implementing DC-DC converters which helps to provide the required stepped-down and stepped-up output voltages to the respective output voltage lines.	Regarding claim 19, Langer does not disclose wherein the first inductor is coupled to a supply voltage and the second inductor is switchably coupled to the supply voltage. 	However, Curtin teaches (see Fig. 1) wherein the first inductor (35) is coupled to a supply voltage (VIN) and the second inductor (24) is switchably coupled to the supply voltage (via switch 18).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power management device of Langer wherein the first inductor is coupled to a supply voltage and the second inductor is switchably coupled to the supply voltage, as taught by Curtin, because it is a widely known way of implementing DC-DC converters which helps to provide the required stepped-down and .			
Response to Arguments
Applicant’s arguments filed on 12/16/2020 are not persuasive. Regarding claims 1, 26, and 28, Applicant argued that “Lin does not discuss that voltage from the first DC-DC converter is provided directly to the third output voltage line to provide the combined output voltage. In addition, Langer also does not discuss the foregoing features.” 	However, the amendments to claims 1, 26, and 28 necessitate a new ground of rejection, and as a result, 120 of Fig. 3 of Lin is interpreted as the equivalent of the first DC-DC converter of the application and 110 of Fig. 3 of Lin is interpreted as the equivalent of the second DC-DC converter of the application. In detail, Lin teaches (see Fig. 3 of Lin), wherein the first DC-DC converter (120) and the second DC-DC converter (110) are configured to provide a combined output voltage (VETM) from the first DC-DC converter and the second DC-DC converter (via 130_M, the output of the second DC-DC converter VHFM is combined with the output of the first DC-DC converter ET_DCM as VETM, see [0037] and [0039]), voltage from the first DC-DC converter provided directly to the third output voltage line (output voltage line receiving VETM) to provide the combined output voltage (voltage from the first converter 120 at ET_DCM is provided directly to the third output voltage line receiving VETM combined with ET_ACM). Therefore, Applicant’s arguments are not persuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA LEWIS/Supervisory Patent Examiner, Art Unit 2838                                                                                                                                                                                                        



/JYE-JUNE  LEE/
Examiner, Art Unit 2838